DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/14/2022 is being entered. The objections to the drawings are overcome. See argument section regarding the claim rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 5-6, 9, 11, 13-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (W.O. Publication No. 2021063787 A1) hereinafter Gonzalez in view of Kodaira et al. (U.S. Publication No. 2015/0298691 A1) hereinafter Kodaira further in view of Takahashi et al. (U.S. Publication No. 2016/0152237 A1) hereinafter Takahashi.

Regarding claim 1, Gonzalez discloses a computer-implemented method for operating an autonomous driving vehicle (ADV), the method comprising:
determining a lateral control error of a steering system of the ADV, including iteratively performing following operations 
perceiving a driving condition based on sensor data see Paragraph 0033 - discusses using a camera to determine a road layout], 
determining whether the ADV is moving within a predetermined proximity of a current moving direction [see Paragraphs 0026-0027 - discusses determining an inclination level of a trajectory, and see Paragraph 0048 - discusses determining whether the inclination angle is flat for the trajectory (see Paragraphs 0026-0027 – discusses the road information such as curvature of the trajectory is determined)], 
determining whether a road condition of a road on which the ADV is driving satisfies a predetermined road condition based on the driving condition [see Paragraph 0051 - discusses that a role analysis module detects whether a road is flat], 
measuring a first steering feedback of the ADV in response to a prior steering control command [see Paragraphs 0056-0058 - discusses that steering signals are measured/obtained when the role analysis module detects a flat and straight road again (see  3 below - 20s-25s) after a steering command correction is previously applied (see Figure 3 below - 10s) on a previous straight and flat road section], and 

    PNG
    media_image1.png
    201
    414
    media_image1.png
    Greyscale

Figure 3 of Gonzales

determining the lateral control error based on at least a portion of the first steering feedback see Paragraph 0058 - discusses that a lateral offset (error) is determined when a trajectory along a road is flat and the road itself is flat when the role analysis detects the conditions again (see Figure 3 above - 20s-25s)], in response to determining that the ADV is moving within the predetermined proximity of the current moving direction [see Paragraphs 0026-0027 - discusses determining an inclination level of a trajectory, and see Paragraph 0048 - discusses determining whether the inclination angle is flat for the trajectory (see Paragraphs 0026-0027 – discusses the road information such as curvature of the trajectory is determined), and see Paragraph 0057 – discusses determining lateral error when the road the vehicle is travelling on is straight and flat] and determining that the road condition satisfies the predetermined road condition see Paragraphs 0051 and 0057 - discusses that steering signals are measured/obtained when the role analysis module detects a flat road]; 
generating a steering command in view of the lateral control error of the steering system [see Paragraphs 0056-0058 - discusses generating a correction value of 1 degree to correct the lateral offset]; and 
applying the steering command to control the ADV to compensate the lateral control error of the steering system [see Paragraphs 0056-0058 and see Figure 3 below - discusses that an automatic steering wheel angle compensation module performs the correction until the offset is back to factory conditions (-2 degrees)].

    PNG
    media_image1.png
    201
    414
    media_image1.png
    Greyscale

Figure 3 of Gonzales

	However, Gonzalez fails to disclose the predetermined time period, and a plurality of sensors.
Kodaira discloses a predetermined time period [see Paragraph 0100 – discusses determining path (lateral) error of a vehicle over a repeated predetermined time window].

Kodaira suggests that when control operations are started and ended (time window) for lateral control, the control quantities for controlling the vehicle are gradually reduced/increased so that a vehicle traveling state should not change sharply [see Paragraph 0118].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lateral error control as taught by Gonzalez to include a predetermined time window as taught by Kodaira in order to smoothly control a vehicle [Kodaira, see Paragraph 0118].

However, the combination of Gonzalez and Kodaira fails to disclose a plurality of sensors.

Takahashi discloses a plurality of sensors [see Paragraph 0049 - discusses using a pair of cameras, or three or more cameras, to determine a road features]
Takahashi suggests that using multiple cameras, aggregate points on a road are better determined [see Paragraphs 0061-0062]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the camera arrangement as taught by Gonzalez to include multiple cameras (sensors) as taught by Takahashi in order to better determine points along a road [Takahashi, see Paragraphs 0061-0062].

	Regarding claim 3, Gonzalez, Kodaira, and Takahashi disclose the invention with respect to claim 1. Gonzalez further discloses wherein the determining whether the ADV is moving within the predetermined proximity of the current moving direction is based on whether a curvature of a trajectory of the ADV is less than a predetermined threshold curvature [see Paragraphs 0026-0027 - discusses determining an inclination level of a trajectory, and see Paragraph 0048 - discusses determining whether the inclination angle is flat for the trajectory]. 

Regarding claim 5, Gonzalez, Kodaira, and Takahashi disclose the invention with respect to claim 1. Gonzalez further discloses determining whether the first steering feedback is stable [see Paragraphs 0057-0058 - discusses determining whether measured/obtained signals are stable (conditions for a flat and straight road are met (see Figure 3 below - 20s-25s))].

    PNG
    media_image1.png
    201
    414
    media_image1.png
    Greyscale

Figure 3 of Gonzales

Regarding claim 6, Gonzalez, Kodaira, and Takahashi disclose the invention with respect to claim 5. Gonzalez further discloses wherein the determining whether the first steering feedback is stable is based on whether the first steering feedback at a first time instant and a second steering feedback at a second time instant is less than a predetermined threshold [see Paragraphs 0057-0058 and see Figure 3 below - discusses that after 20s when the first steering feedback is detected (-9 degrees) and at 35s-60s when the second steering feedback is detected (-2.5 degrees), the system determines whether steering angle is less than -10 degrees (threshold) and fixed to -2 degree, once the steering angle reaches -2 degrees the steering is stopped], and 

    PNG
    media_image1.png
    201
    414
    media_image1.png
    Greyscale

Figure 3 of Gonzales

wherein the lateral control error is determined further in response to determining that the first steering feedback is stable [see Paragraphs 0057-0058 - discusses determining whether measured/obtained signals are stable (conditions for a flat and straight road are met), if so then the steering is corrected by 1 degree until the lateral error is reduced].

Claims 9, 11, and 13-14 are analogous to claims 1, 3, and 5-6, and are rejected applying Gonzalez in view of Kodaira further in view Takahashi.

Claims 17 and 19 are analogous to claim 1 and 3 are rejected applying Gonzalez in view of Kodaira further in view Takahashi.

Claim 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Kodaira in view of Takahashi further in view of Turner et al. (U.S. Publication No. 2012/0041658 A1) hereinafter Turner.

Regarding claim 2, Gonzalez, Kodaira, and Takahashi disclose the invention with respect to claim 1. 
However, the combination of Gonzalez, Kodaira, and Takahashi fail to disclose wherein the determining whether the ADV is moving within the predetermined proximity of the current moving direction is based on whether a heading direction difference between a first heading direction of the ADV at a first time instant and a second heading direction of the ADV at a second time instant is less than a predetermined threshold.

Turner discloses wherein determining whether an ADV is moving within a predetermined proximity of the current moving direction is based on whether a heading direction difference between a first heading direction of the ADV at a first time instant and a second heading direction of the ADV at a second time instant is less than a predetermined threshold [see Paragraphs 0061-0065 and 0077-0078 - discusses determining whether a vehicle is traveling along a substantially straight path (yaw rate (heading change) is below a threshold)].

Turner suggests there is a need to minimize cost and design for determining a travel path of a vehicle [see Paragraphs 0007-0012].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify determining whether an ADV is moving within a predetermined proximity as taught by Gonzalez to determine whether an ADV is moving within a predetermined proximity of the current moving direction based on heading difference (using a yaw rate sensor) as taught by Turner in order to minimize cost and design [Turner, see Paragraphs 0007-0012].

Claim 10 is analogous to claim 2 is rejected applying Gonzalez in view of Kodaira in view Takahashi further in view Turner.

Claim 18 is analogous to claim 2 is rejected applying Gonzalez in view of Kodaira in view Takahashi further in view Turner.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Kodaira in view of Takahashi further in view of Lu et al. (U.S. Publication No. 2003/0236606 A1) hereinafter Lu.

Regarding claim 4, Gonzalez, Kodaira, and Takahashi disclose the invention with respect to claim 1. 
However, the combination of Gonzalez, Kodaira, and Takahashi fail to disclose wherein the determining whether the road condition satisfies the predetermined road condition is based on whether at least one of a roll angle difference or a pitch angle difference between a first roll angle or a first pitch angle at a first time instant and a second roll angle or a second pitch angle at a second time instant is less than a predetermined threshold angle.

Lu discloses wherein determining whether a road condition satisfies a predetermined road condition is based on whether at least one of a roll angle difference or a pitch angle difference between a first roll angle or a first pitch angle at a first time instant and a second roll angle or a second pitch angle at a second time instant is less than a predetermined threshold angle [see Paragraph 0035 and 0077 - discusses determining the roll rate and/or pitch rate of a vehicle relative to a road are less than a threshold (see Paragraphs 0078-0079) in order to determine flatness using, determination is made including a radar-based proximity sensor, a laser-based proximity sensor and/or a sonar-based proximity sensor (perception)].
Lu suggests that by measuring the angular position of a vehicle (pitch/roll rate sensors) to measure the relative angle to a road provides more fidelity than using angular sensors [see Paragraphs 0004-0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the determination of the road condition using angular sensors as taught by Gonzalez to use pitch and roll rate sensors to measure relative angular positions instead as taught by Lu because the pitch and roll sensors provide more fidelity [Lu, see Paragraphs 0004-0005].

Claim 12 is analogous to claim 4 is rejected applying Gonzalez in view of Kodaira in view Takahashi further in view Lu.

Claim 20 is analogous to claim 4 is rejected applying Gonzalez in view of Kodaira in view Takahashi further in view Lu.

Claims 7-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Kodaira in view of Takahashi further in view of Tamura et al. (U.S. Publication No. 2017/0088176 A1) hereinafter Tamura.

Regarding claim 7, Gonzalez, Kodaira, and Takahashi disclose the invention with respect to claim 1. 
However, the combination of Gonzalez, Kodaira, and Takahashi fail to disclose determining whether a speed of the ADV is larger than a predetermined threshold.

Tamura discloses determining whether a speed of the ADV is larger than a predetermined threshold [see Paragraph 0120 – discusses that when a vehicle speed exceeds a threshold a steering angle output (correction of anti-one-side pull steering angle value to center a vehicle) is permitted].

Regarding claim 8, Gonzalez, Kodaira, Takahashi, and Tamura disclose the invention with respect to claim 7. Tamura further discloses wherein the lateral control error is determined further in response to determining that the speed of the ADV is larger than the predetermined threshold over the predetermined time period [see Paragraph 0120 – discusses that when a vehicle speed exceeds a threshold, the steering angle output (correction of anti-one-side pull steering angle value to center a vehicle) is permitted after a predetermined time elapses, and see Paragraph 0138 – discusses that when a vehicle is on a flat road the steering angle output for controlling the vehicle to be centered is a value close to zero].

Tamura suggests that when a vehicle transitions to a high speed through a low speed an improper steering angle occurs, and that it is preferable to provide a steering device (correction of anti-one-side pull steering angle value to center a vehicle) to provide comfort for a driver during straight travel [see Paragraphs 0007-0008].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lateral control determination as taught by Gonzalez to determine lateral control error in response to determining that the speed of the ADV is larger than the predetermined threshold as taught by Tamura in order to provide comfort to a driver during straight travel when improper steering angles occur [Tamura, see Paragraphs 0007-0008].

Claims 15-16 are analogous to claim 7-8 and are rejected applying Gonzalez in view of Kodaira in view Takahashi further in view Tamura.
Response to Arguments
Applicant's argument(s) filed 07/14/2022 have been fully considered but they are not persuasive:

Applicant argues, on Pages 9-10, that “”there is no disclosure regarding a movement of the ADV with respect to a current moving direction. Gonzalez is silent about [[whether]] the ADV is moving within a predetermined proximity of a current moving direction”. 
Examiner disagrees, Gonzalez discloses determining whether a trajectory of a vehicle is on a flat road by determining the inclination of a trajectory via an analysis module for monitoring the trajectory of the vehicle (the trajectory is the heading and speed (moving) of a vehicle ahead of the vehicle (current direction)) [see Paragraph 0026-0027 – discusses monitoring the inclination angle of the trajectory of the vehicle] and when the trajectory is determining to be on a flat road (inclination angle for trajectory is 0) the system of Gonzales is determining that the vehicle is moving within a predetermined proximity, or the trajectory is flat. The control system of the vehicle performs the lateral control offset determination (lateral error) when the trajectory is determined to be on a flat and straight road (predetermined proximity) and that the vehicle verifies it is traveling on a flat road [see Paragraph 0051- discusses verifying that the road is flat] (road condition). 
Further, Gonzales discusses the advantages, in Paragraph 0015, of measuring devices aboard the vehicle that are “detecting values of slope and of inclination angle of the road on the future trajectory of the vehicle” [also see Paragraphs 0026-0027, 0048, and 0057] and that said road conditions are “verified (verifying that road is flat) when the values of incline and slope are less than thresholds” [see Paragraphs 0051 and 0057]. 
Therefore, as described above, there is a disclosure “about [[whether]] the ADV is moving within a predetermined proximity of a current moving direction”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        



/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665